Title: [Diary entry: 22 June 1785]
From: Washington, George
To: 

Wednesday 22d. Mercury at 82 in the Morning—84 at Noon and 80 at Night. Calm, and very warm in the forenoon. About one Oclock it began to cloud, and to thunder. Soon after which the clouds parted, and powerful rains went above, and below us. Very little more than laid the dust fell here, but we had a pretty high Wind from the Westward. After Breakfast Mr. & Miss Ballendine and Mr. Bushrod Washington went away. And just as we had done dinner Colo. Bassett & his two Sons, Burwell & John, arrived. The little rain which fell prevented my continuing to pull the Seeds of the blew or English grass altho there was not a sufficiency to wet the Earth.